Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019179521A1 to Xu et al. For the purpose of this Office Action, US 2020/0194089 is being used as an equivalent translation.

As per claim 1, Xu et al. teacha first shift register, comprising: 
a first unit (Fig. 1, 10), M second units (Fig. 1, 2 units 20) and N third units (Fig. 1, 8 units 30), wherein M (Fig. 1, 2) and N (Fig. 1, 8) are positive integers, N is an integral multiple of M, 2< =M, and 2 <= N/M; 
wherein the first unit is connected with a first signal input terminal (Fig. 2, input 1), a first clock signal terminal (Fig. 4, CLK1/Clk2), a second clock signal terminal (Fig. 4, CLK2), a first voltage terminal (Fig. 4, VGL), a first reset signal terminal (Fig. 4, Reset1), a first signal output terminal (Fig. 4, Output) and a fourth signal output terminal (Fig. 4, Output’) respectively and arranged to output a voltage of the first clock signal terminal to the first signal output terminal and the fourth signal output terminal (Fig. 4, the combination of Clk1 and Clk2 terminals is being construed as the claimed first clock signal terminal) under control of the first signal input terminal and the second clock signal terminal and output a voltage of the first voltage terminal to the first signal output terminal and the fourth signal output terminal under control of the first reset signal terminal and the second clock signal terminal; 
a second unit is connected with a second signal input terminal (Fig. 4, gate terminals of M7/M9), a second signal output terminal (Fig. 4, Output2) and a control clock signal (Fig. 4, CLKm) terminal respectively and arranged to output a voltage of the control clock signal terminal to the second signal output terminal under control of the second signal input terminal; 
a third unit is connected with an output clock signal terminal (Fig. 4, Clkn), a third signal input terminal (Fig. 4, gate terminals of M8/M10) and a third signal output terminal (Fig. 4, output 3) respectively and arranged to output a voltage of the output clock signal terminal to the third signal output terminal under control of the third signal input terminal; and 
the first signal output terminal of the first unit in the first shift register is connected with the M second signal input terminals of the M second units; the second signal output terminal of each second unit is connected with the third signal input terminals of N/M third units respectively, and different second signal output terminals are connected with different third signal input terminals; and different second units are connected with different control clock signal terminals, and different third units are connected with different output clock signal terminals (Fig. 4).


As per claim 4, Xu et al. teach the first shift register according to claim 1, wherein the second unit comprises a ninth transistor (Fig. 4, M7); a gate of the ninth transistor is connected with the second signal input terminal, a first electrode of the ninth transistor is connected with the control clock signal terminal, and a second electrode of the ninth transistor is connected with the second signal output terminal; the third unit comprises a tenth transistor (Fig. 4, M8); and a gate of the tenth transistor is connected with the third signal input terminal, a first electrode of the tenth transistor is connected with the output clock signal terminal, and a second electrode of the tenth transistor is connected with the third signal output terminal.

As per claim 7, Xu et al. teach the first shift register according to claim 1, wherein M<4, and N/M<6 (Fig. 1, M = 2, N/M = 4).

As per claim 8, Xu et al. teach a gate driving circuit, comprising two gate driving units (Fig. 5, S and S’), wherein one gate driving unit (Fig. 5, S) of the two gate driving units comprises at least two stages of cascaded first shift registers, and the first shift register comprises a first unit (Fig. 5, 10), M second units (Fig. 5, 20) and N third units (Fig. 5, 30), wherein M and N are positive integers, N is an integral multiple of M, 2<M, and 2<N/M; the first unit is connected with a first signal input terminal (Fi. 4, Input 1), a first clock signal terminal (Fig. 4, Clk1/Clk2), a second clock signal terminal (Fig. 4, Clk2), a first voltage terminal (Fig. 4, VGL), a first reset signal terminal (Fig. 4, Reset1), a first signal output terminal (Fig. 4, Output1) and a fourth signal output terminal respectively (Fig. 4, Output2) and arranged to output a voltage of the first clock signal terminal (Fig. 4, the combination of Clk1 and Clk2 terminals is being construed as the claimed first clock signal terminal) to the first signal output terminal and the fourth signal output terminal (Fig. 4, Clk1 and Clk2 are respectively output to Output1 and Output’) under control of the first signal input terminal and the second clock signal terminal and output a voltage of the first voltage terminal to the first signal output terminal and the fourth signal output terminal under control of the first reset signal terminal and the second clock signal terminal; a second unit (Fig. 4, 20) is connected with a second signal input terminal (Fig. 4, gate terminals of M7/M9), a second signal output terminal (Fig. 4, Output2) and a control clock signal terminal (Fig. 7, Clkm) respectively and arranged to output a voltage of the control clock signal terminal to the second signal output terminal under control of the second signal input terminal; a third unit (Fig. 4, 30) is connected with an output clock signal terminal (Fig. 4, Clkn), a third signal input terminal (Fig. 4, gate terminals of M8/M10) and a third signal output terminal (Fig. 4, Output3) respectively and arranged to output a voltage of the output clock signal terminal to the third signal output terminal under control of the third signal input terminal; the first signal output terminal of the first unit in the first shift register is connected with the M second signal input terminals of the M second units; the second signal output terminal of each second unit is connected with third signal input terminals of N/M third units respectively, and different second signal output terminals are connected with different third signal input terminals; different second units are connected with different control clock signal terminals, and different third units are connected with different output clock signal terminals (Fig. 4); 
the other gate driving unit of the two gate driving units comprises at least two stages of cascaded second shift registers, and the second shift register comprises a fourth unit (Fig. 4, 10), M second units and N third units, wherein the fourth unit is connected with a first signal input terminal (Fig. 4, Input1), a first clock signal terminal (Fig. 4, Clk1.Clk2), a second clock signal terminal (Fig. 4, Clk2), a first voltage terminal (Fig. 4, VGL), a first reset signal terminal (Fig. 4, Reset1) and a first signal output terminal (Fig. 4, Output1) respectively and arranged to output a voltage of the first clock signal terminal to the first signal output terminal under control of the second clock signal terminal (Fig. 4, the operation of stage 10 is dependent on Clk2) and output a voltage of the first voltage terminal to the first signal output terminal under control of the first reset signal terminal and the second clock signal terminal; the first signal output terminal of the fourth unit is connected with M second signal input terminals of the M second units; third signal output terminals in the gate driving unit are arranged to be connected with gate lines which are sequentially arranged (Fig. 4, gate lines G), the gate lines being divided into different gate line groups with each comprising N gate lines (Fig. 4, 2 groups of 8 gate lines); one gate driving unit of the two gate driving units is connected with the gate lines in odd gate line groups which are sequentially arranged (Fig. 5, S is connected to 1st gate line group), while the other gate driving unit of the two gate driving units is connected with the gate lines in even gate line groups which are sequentially arranged (Fig. 5, S is connected to 2nd gate line group); and in each gate driving unit: a first signal input terminal of a first-stage shift register is connected with an initial signal terminal (paragraph 70), a first signal input terminal of the shift register of any stage except the first-stage shift register is connected with a first signal output terminal of a previous-stage shift register of the shift register of a present stage, and a first reset signal terminal of the shift register of any stage except a last-stage shift register is connected with a first signal output terminal of a next-stage shift register of the shift register of the present stage (paragraphs 71-72).

As per claim 11, Xu et al. teach the gate driving circuit according to claim 8, wherein the second unit comprises a ninth transistor (Fig. 4, M7); a gate of the ninth transistor is connected with the second signal input terminal, a first electrode of the ninth transistor is connected with the control clock signal terminal, and a second electrode of the ninth transistor is connected with the second signal output terminal; the third unit comprises a tenth transistor (Fig. 4, M8); and a gate of the tenth transistor is connected with the third signal input terminal, a first electrode of the tenth transistor is connected with the output clock signal terminal, and a second electrode of the tenth transistor is connected with the third signal output terminal.

As per claim 14, Xu et al. teach the gate driving circuit according to claim 8, wherein M<4, and N/M<6 (Fig. 1, M = 2, N/M = 4).

Allowable Subject Matter

Claims 2, 3, 5, 6, 9, 10, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 16 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694